Douglas, J.,
dissenting. I dissent for the reasons stated in my dissenting opinion in State Farm Mut. Auto. Ins. Co. v. Webb (1990), 54 Ohio St. 3d 61, 562 N.E. 2d 132.
Additionally, by affirming the case at bar on the authority of Webb, today’s majority sub silentio decides an issue which has never been previously decided by this court, to wit: that under all circumstances, an employee on the way to work enters into the services of his or her employer upon entering the employer’s parking lot. Such a proposition represents an enormous expansion of an employer’s responsibility, inter alia, under the Workers’ Compensation Act. In my judgment, the majority’s holding is certainly worthy of discussion and should rightfully appear in a syllabus paragraph to a written opinion of this court.
In Webb, Randy L. Webb and William Creekmore were fellow employees. Webb was a gate guard performing his employment duties when he was struck by an automobile driven by Creekmore in the vicinity of the gate. There is no indication whether Creekmore was leaving or entering his employer’s premises. The parties stipulated that both Webb and Creekmore were acting within the course of their employment at the time of the accident. Based upon these facts, the majority in Webb concluded that pursuant to R.C. 4123.741, Creekmore enjoyed immunity from suit for the injuries sustained by Webb. R.C. 4123.741 provides that:
“No employee of any employer, as defined in division (B) of section 4123.01 of the Revised Code, shall be liable to respond in damages at common law or by statute for any injury or occupational disease, received or contracted by any other employee of such employer in the course of and arising out of the latter employee’s employment, or for any death resulting from such injury or occupational disease, on the condition that such injury, occupational disease, or death is found to be compensable under sections 4123.01 to 4123.94, inclusive, of the Revised Code.” (Emphasis added.)
An “employee” is defined in R.C. 4123.01(A)(1)(b) as follows:
“Every person in the service of any person, firm, or private corporation, including any public service corporation, that (i) employs one or more workmen or operatives regularly in the same business or in or about the same establishment under any contract of hire, express or implied, oral or written, including aliens and minors, household workers who earn one hundred sixty dollars or more in cash in any calendar quarter from a single household and casual workers who earn one hundred sixty dollars or more in cash in any calendar quarter from a single employer, or (ii) is bound by any such contract of hire or by any other written contract, to pay into the state insurance fund the premiums provided by Chapter 4123. of the Revised Code.” (Emphasis added.)
Simply stated, the majority in Webb determined that Creekmore enjoyed the immunity granted by R.C. 4123.741 because at the time of the accident Creekmore was in the service of his employer and Webb’s injuries were *85sustained in the course of and arising out of Webb’s employment.
In the case sub judice, Richard M. Wolf and Wanda G. Nobles were employed by Whirlpool Corporation. An automobile driven by Wolf collided with an automobile driven by Nobles in the Whirlpool Corporation parking lot. At the time of the accident, Nobles was leaving the parking lot and Wolf was on his way to work.
By affirming the case at bar on the authority of Webb, the majority, sub silentio, holds that pursuant to R.C. 4123.741, Wolf (the tortfeasor), is entitled to immunity because: (1) at the time of the accident, Wolf was in the services of his employer; and (2) Nobles was injured in the course of and arising out of her employment. In doing so, the majority has determined that an employee on his or her way to work (i.e., Wolf) enters into the services of his or her employer upon entering the employer’s parking lot. Therefore, any injury sustained by such an employee while on the employer’s parking lot occurs “* * * in the course of * * *” his or her employment within the meaning of R.C. 4123.54.7 Likewise, the majority also determines that an employee who is injured on the employer’s parking lot while leaving work (i.e., Nobles) receives such an injury in the course of his or her employment.
Accordingly, today’s majority determines, without specifically so articulating, that when an employee is injured in his or her employer’s parking lot, the injury is sustained in the course of the employee’s employment regardless of whether the employee is going to, or coming from, work. In my view, the distinction between going to, and coming from, work is significant. The employee going to work has normally been displaced from his employment duties for a significant period of time and, thus, it is more difficult to pinpoint the time at which the employee enters into the course of his or her employment.
As discussed below, no case previously decided by this court sets forth, in unambiguous terms, a universal rule that an employee who is injured in his or her employer’s parking lot while on his or her way to work receives such an injury in the course of his or her employment as a matter of law. Today, a majority of this court sets forth such a rule and, thereby, increases an employer’s responsibility under the Workers’ Compensation Act.
In DeCamp v. Youngstown Mun. Ry. Co. (1924), 110 Ohio St. 376, 144 N.E. 128, paragraphs one and two of the syllabus, this court held that:
“1. Where an employer contracts to carry an employe to and from his *86work, the employment begins when the employe enters the conveyance to go to the place of work.
“2. An employe of a street railway who was injured at the car stop where he left the street car in order to go to his employment, having been conveyed to his work on the street car as a part of the contract of employment, is injured in the course of his employment, and is remitted to the Workmen’s Compensation Act for compensation.”
The employee in DeCamp was injured while on his way to work and while on his employer’s premises. However, by its very terms, DeCamp applies only to injuries sustained by an employee on the way to work when transportation to work is part of the employee’s contract of employment.
In Indus. Comm. v. Barber (1927), 117 Ohio St. 373, 159 N.E. 363, paragraph one of the syllabus, this court held that:
“An employe, who for the purpose of reaching his place- of employment travels a course which affords the only unobstructed access thereto, enters upon the course of his employment within the contemplation of the Workmen’s Compensation Law when he reaches the zone of such employment that is under the control of his employer, even though such zone be outside the inclosure of his employer.”
Barber, of course, does not hold that every employee injured on his or her way to work in an area controlled by the employer is within the scope of the employee’s employment. Rather, the holding in Barber applies to situations outside the employer’s premises and only then in particular circumstances.
In Indus. Comm. v. Henry (1932), 124 Ohio St. 616, 180 N.E. 194, paragraph one of the syllabus, this court held that:
“Where the claimant’s decedent had entered upon his employment in the early morning hours, had left the premises of the employer to get his breakfast at a restaurant, in accordance with a custom acquiesced in by the employer, and, while returning to the premises of the employer by a direct and necessary route along a public thoroughfare, was struck by a train running upon the tracks of a railroad so immediately adjacent to the premises of the employer that the only way of ingress and egress toward the restaurant was one of hazard, the accident arose out of and in the course of the decedent’s employment.”
In Henry, the employee was returning to work (having previously entered into the services of his employer) but sustained injuries outside his employer’s premises and in an area not controlled by his employer. Clearly, the facts in Henry can be distinguished from the facts in the case at bar. Further, the holding in Henry is specifically tailored to the facts of that case.
In Kasari v. Indus. Comm. (1932), 125 Ohio St. 410, 181 N.E. 809, paragraphs one and two of the syllabus, this court held that:
“1. An employe, entering the premises of his employer to begin the discharge of the duties of his employment but who has not yet reached the place where his service is to be rendered, is discharging a duty to his employer which is a necessary incident to his day’s work.
“2. Traversing the zone between the entrance of the employer’s premises and the plant where an employe is employed, is one of the hazards of the employment.”
Thus, Kasari apparently stands for the proposition that any employee suffering an injury on his or her way to work while on the employer’s premises *87suffers such an injury in the course of employment. However, in Kasari, certain relevant language in the body of the opinion retreats from the language contained in the syllabus. Further, Kasari relied solely upon Barber, supra, which set forth no universal rule regarding injuries occasioned in an area controlled by the employer.
Therefore, Kasari does not clearly determine the threshold issue presented by this appeal, i.e., whether Wolf was within the course of his employment at the time of the accident simply because he was in his employer’s parking lot.
In Gregory v. Indus. Comm. (1935), 129 Ohio St. 365, 2 O.O. 370, 195 N.E. 699, paragraphs one and two of the syllabus, this court held that:
“1. A miner employed in an ‘open shop’ mine located near a unionized mining district, is subject to a continuous hazard in this day and age greater than is the general public in the community by reason of such condition and environment, which are sufficient to furnish a causal connection between the employment and the injury, causing or contributing to the death of such miner when he is attacked and beaten while in the zone of his employment by men from the nearby union mines, and thus make the case compensable and entitle his dependents to participate in the state insurance fund.
“2. It being the duty of such miner to haul coal from the mine with a pair of ponies and it being his further duty to harness the ponies preparatory to hauling, if, while proceeding to the barn where the animals were kept and while on his employer’s premises within approximately two hundred yards of such barn and two hundred and fifty yards from the mine, such miner is injured, such injury is received within the zone of his employment.”
Clearly, in Gregory, this court made no attempt to set forth a universal rule regarding all employees. The syllabus in Gregory is narrowly tailored to the facts of that case.
In Marlow v. Goodyear Tire & Rubber Co. (1967), 10 Ohio St. 2d 18, 39 O.O. 2d 11, 225 N.E. 2d 241, syllabus, this court held that:
“An employee who, on his way from the fixed situs of his duties after the close of his work day, is injured in a collision of his automobile and that of a fellow employee occurring in a parking lot located adjacent to such situs of duty and owned, maintained and controlled by his employer for the exclusive use of its employees, receives such injury ‘in the course of, and arising out of his employment, within the meaning of that phrase in the Workmen’s Compensation Act, Section 4123.01(C), Revised Code. * * *” (Emphasis added and citations omitted.)
Marlow applies only when an employee is injured on his or her employer’s parking lot while leaving work. Thus, in the case at bar, Nobles was clearly within the course of her employment. However, Marlow does not place Wolf’s actions within the course of Wolf’s employment since Wolf was on his way to work when the accident occurred.
Many other cases regarding the course-of-employment issue have been decided by this court. However, these cases are too numerous to discuss herein. Suffice to say that, before today, this court has never clearly determined that every employee who is injured on his or her employer’s parking lot while on his or her way to work receives such an injury in the course of the employee’s employment. Today, in silence, the majority makes this determination and, as such, increases an employer’s responsibility under the *88Workers’ Compensation Act where no such liability may have previously existed. I concede that a reading of the cases cited herein supports the determination that, at the time of the accident, Wolf was within the course of his employment.8 In choosing to extend employers’ liability to include responsibility for all employee-on-premises injury, the majority should say so in clear unequivocal terms as a holding of the case.
The following example illustrates the effect of today’s decision. A and B are fellow employees who are involved in an automobile accident occurring in their employer’s parking lot. At the time of the accident, A was pulling into the lot on his way to work while B was leaving work for the day. Both A and B are permanently and severely handicapped as a result of the accident. Following today’s majority opinion, A and B’s employer will be responsible for compensating the losses of both employees to the extent required by the Workers’ Compensation Act.
I have noted that I dissent on the basis of my dissenting opinion in Webb. Thus, even if a written opinion were issued in the case at bar discussing the course-of-employment issue, I would nevertheless dissent since the determination whether a motor vehicle is uninsured does not depend on Wolf’s immunity from suit. Rather, a motor vehicle is uninsured if Wolf’s insurer “denies coverage.” See R.C. 3937.18 (D).9
With regard to R.C. 3937.18(D), I do not understand Justice Resnick’s concurring opinion in the case at bar wherein it is stated that Wolf’s insurance carrier “* * * has not denied coverage.” (Emphasis sic.) In doing so, Justice Resnick attempts to distinguish the case at bar from Webb. I recognize that the stipulation of facts in the case sub judice includes a provision that the carrier has not denied coverage. That is easily explained. The carrier is defending Wolf and claiming for itself as a defense the immunity enjoyed by Wolf. By not “denying coverage,” the carrier avoids any “bad faith” claim by its policyholder and, also, meets its duty to defend. So while the carrier does not deny coverage, it simply fails to pay. The result is the same. This is much like what the leaders of Iraq have said, i.e., that “the Americans are not hostages—they are just not free to go.”
For all the foregoing reasons, I dissent.

 R.C. 4123.54 states, in relevant part, that:
“Every employee, who is injured or who contracts an occupational disease, and the dependents of each employee who is killed, or dies as the result of an occupational disease contracted in the course of employment, wherever such injury has occurred or occupational’ disease has been contracted, provided the same were not:
“(A) Purposely self-inflicted; or
‘ ‘(B) Caused by the employee being intoxicated or under the influence of a controlled substance not prescribed by a physician where the intoxication or being under the influence of the controlled substance not prescribed by a physician was the proximate cause of the injury, is entitled to receive, either directly from his employer as provided in section 4123.35 of the Revised Code, or from the state insurance fund, the compensation for loss sustained on account of the injury, occupational disease or death, and the medical, nurse, and hospital services and medicines, and the amount of funeral expenses in case of death, as are provided by this chapter.”


 See, also, Merz v. Indus. Comm. (1938), 134 Ohio St. 36, 39, 11 O.O. 414, 415, 15 N.E. 2d 632, 633 (“zone of employment” is the “* * * place of employment and the area thereabout, including the means of ingress thereto and egress therefrom, under the control of the employer.”); Griffin v. Hydra-Matic Division, General Motors Corp. (1988), 39 Ohio St. 3d 79, 529 N.E. 2d 436 (employee leaving employer’s premises).


 R.C. 3937.18(D) provides in relevant part:
“* * * [A] motor vehicle is uninsured if the liability insurer denies coverage * *